REQUIREMENT FOR RESTRICTION/ELECTION

Notice of Pre-AIA  or AIA  Status

[1]	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

[2]	This communication is in response to the patent application filed 12 February 2020. It is noted that this application benefits from Provisional Patent Application Serial No. 62/807,677 filed 19 February 2019. Claims 1-20 are pending and are subject to a requirement for restriction.

[3]	Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1-7 and 15-20, drawn to a service delivery system and broker for facilitating renting of (AI) model processing including managing subscriptions, renting tenants and resources allocated under the subscription and rental agreements classified in G06Q30/0645.

II. Claims 8-14, drawn to an artificial intelligence (AI) solution model compute processor having an interface to receive instructions from a broker and conducting AI model/inference training, classified in G06N5/04.


The inventions are independent or distinct, each from the other because:

Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  

In the instant case, subcombination I has separate utility such as a computerized arrangement for the creation or maintenance of record keeping system for recording and directing the allocation of commodities/resources for temporary use under a rental or leasing agreement. Invention/Subcombintation I is reasonably understood to be directed to a service platform or computerized broker for allocating compute resources under rental and subscription agreements. 

Subcombintation II has separate utility as a computer/device based on specific computational models not based on a tradition mathematical model including symbolic reasoning capabilities, using knowledge and inference. In particular, Subcombination II is directed to a compute processor that performs training or inference of an AI solution model. While the platform/broker of subcombination I engage subcombination II to access training and inference functions, these functions are not present in subcombinatiion I. See MPEP § 806.05(d).

The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

Inventions I and II present independent and distinct inventions that are usable together, i.e. the service platform and broker of subcombination 1 may request use of the compute processor of subcombination II but both subcombinations are usable independently. None of the training and inference functionality is present in subcombination I and would require a separately directed search. Accordingly, as the inventions have been shown to provide separate utility and the distinction is further evidenced by separate classification status, significant search/examination burden would be required. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


Conclusion

[4]	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT D RINES/Primary Examiner, Art Unit 3683